Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on May 4th, 2021, which claim 1-20 have been presented for examination.

Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1, 8 and 15 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.

Priority
3.	The priority date that has been considered for this application is May 4th, 2021.    

Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 05/04/2021 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.




Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or  composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Per claim 1: Based upon consideration of all of the relevant factors with respect to the recited system claim as a whole, claim 1 is held to claim an abstract idea because it is intangible computer instruction or software per se, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101.
	Recited “processor” in the claim can be interpreted either hardware or software. System software or virtual machine is denoted by processor or “processing unit” quite frequently. 
The United State Patent and Trademark Office (US PTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. Under such broadest reasonable interpretation of a claim which might drawn to a computer software system falls outside the four statutory categories of invention. Accordingly this claim is ineligible for patent protection under 35 U.S.C. § 101. See MPEP § 2106.	
	Under the principles of compact prosecution, claims 1-7 have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC § 101 issues.
	For example, - - A system comprising: a central processing unit (CPU) 
	A system comprising: 
a hardware processor, and a computer-readable memory; 
[a]the processor that executes computer-executable components stored in [a]the computer-readable memory, the computer-executable components comprising:… - -. 





Claim Rejections – 35 USC §102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7. Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parthasarathy et al. (US Patent Application Publication No. 2005/0091259 A1 -herein after Parthasarathy).
Per Claim 1: 
Parthasarathy discloses:
A system (At least see FIG. 1 with associated text), comprising: 
a processor that executes computer-executable components stored in a computer-readable memory (At least see FIG. 1[Wingdings font/0xE0]102[Wingdings font/0xE0]104 with associated text), the computer-executable components comprising: 
a receiver component that accesses one or more declarative deployment manifests associated with a computing application (At least see [0007] -provides a framework for an application deployment to be defined declaratively as a manifest possessing an identity of the customized application); and 
a dependency component that builds a dependency topology based on the one or more declarative deployment manifests (At least see [0020] -A component identity comprises the component name, version, and public key token. An application identity can similarly be derived. An application identity is a path through the dependency graph of an application or deployment), wherein the dependency topology indicates dependencies among one or more computing objects that are declared by the one or more declarative deployment manifests (At least see [0021] -An effective manifest is a compilation of an application's or deployment's manifest content, including the content of manifests of all its constituent and dependent components, considering (component binding) policy statements that might be in effect on a given system for any of the components).  
  
Per Claim 2: 
Parthasarathy discloses:
a compliance component that determines, based on the dependency topology, whether the computing application satisfies one or more compliance standards (At least see [0021] - content of manifests of all its constituent and dependent components, considering (component binding) policy statements that might be in effect on a given system for any of the component).  

Per Claim 3: 
Parthasarathy discloses:
compliance component determines whether the computing application satisfies the one or more compliance standards by determining whether the dependencies among the one or more computing objects satisfy the one or more compliance standards (At least see [0021] - content of manifests of all its constituent and dependent components, considering (component binding) policy statements that might be in effect on a given system for any of the component).  

Per Claim 4: 
Parthasarathy discloses:
compliance component determines whether the computing application satisfies the one or more compliance standards during a development stage of the computing application or prior to a runtime stage of the computing application (At least see [0008] - application manifest as well as the deployment manifest can be made available through out the lifecycle of the deployed application--including at runtime--which assists in consistent manipulation of the customized application).  

Per Claim 5: 
Parthasarathy discloses:
dependency component builds the dependency topology in response to detection of an edit being made to the one or more declarative deployment manifests, and wherein the compliance component determines whether the computing application satisfies the one or more compliance standards in response to the dependency  component building the dependency topology (At least see [0020] - A component identity comprises the component name, version, and public key token. An application identity can similarly be derived. An application identity is a path through the dependency graph of an application or deployment (i.e., a component that customizes one or more applications establishes a name resolution scope around the applications and other components that it and its applications contain), represented as an ordered list of the component identities of the components along that path. The last component on that path is usually an application).  

Per Claim 8:	
Parthasarathy discloses:
A computer-implemented method comprising:
accessing, by a device operatively coupled to a processor, one or more declarative deployment manifests associated with a computing application (At least see [0007] -provides a framework for an application deployment to be defined declaratively as a manifest possessing an identity of the customized application); and 
building, by the device, a dependency topology based on the one or more declarative deployment manifests (At least see [0020] -A component identity comprises the component name, version, and public key token. An application identity can similarly be derived. An application identity is a path through the dependency graph of an application or deployment), wherein the dependency topology indicates dependencies among one or more computing objects that are declared by the one or more declarative deployment manifests (At least see [0021] -An effective manifest is a compilation of an application's or deployment's manifest content, including the content of manifests of all its constituent and dependent components, considering (component binding) policy statements that might be in effect on a given system for any of the components).  

Per Claim 9: 
Parthasarathy discloses:
determining, by the device and based on the dependency topology, whether the computing application satisfies one or more compliance standards (At least see [0021] - content of manifests of all its constituent and dependent components, considering (component binding) policy statements that might be in effect on a given system for any of the component).  

Per Claim 10: 
Parthasarathy discloses:
determining, by the device, whether the dependencies among the one or more computing objects satisfy the one or more compliance standards (At least see [0021] - content of manifests of all its constituent and dependent components, considering (component binding) policy statements that might be in effect on a given system for any of the component).  

Per Claim 11: 
Parthasarathy discloses:
determining whether the computing application satisfies the one or more compliance standards occurs during a development stage of the computing application or prior to a runtime stage of the computing application (At least see [0008] - application manifest as well as the deployment manifest can be made available throughout the lifecycle of the deployed application--including at runtime--which assists in consistent manipulation of the customized application).  

Per Claim 12: 
Parthasarathy discloses:
detecting, by the device, an edit made to the one or more declarative deployment manifests, wherein the building the dependency topology is based on the detecting the edit, and wherein the determining whether the computing application satisfies the one or more compliance standards is based on the building the dependency topology (At least see [0020] - A component identity comprises the component name, version, and public key token. An application identity can similarly be derived. An application identity is a path through the dependency graph of an application or deployment (i.e., a component that customizes one or more applications establishes a name resolution scope around the applications and other components that it and its applications contain), represented as an ordered list of the component identities of the components along that path. The last component on that path is usually an application).  

Per Claim 15: 
Parthasarathy discloses:
A computer program product for facilitating compliance enforcement via service discovery analytics (At least see Claim 1 of Parthasarathy: A computer-readable medium having stored thereon an application manifest schema data structure associated with an application), the computer program product comprising a computer-readable memory having program instructions embodied therewith (At least see [0017] - Computer-storage media include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data), the program instructions executable by a processor to cause the processor to: 
access, by the processor, one or more declarative deployment manifests associated with a computing application (At least see [0007] -provides a framework for an application deployment to be defined declaratively as a manifest possessing an identity of the customized application); and 
build, by the processor, a dependency topology based on the one or more declarative deployment manifests (At least see [0020] -A component identity comprises the component name, version, and public key token. An application identity can similarly be derived. An application identity is a path through the dependency graph of an application or deployment), wherein the dependency topology indicates dependencies among one or more computing objects that are declared by the one or more declarative deployment manifests (At least see [0021] -An effective manifest is a compilation of an application's or deployment's manifest content, including the content of manifests of all its constituent and dependent components, considering (component binding) policy statements that might be in effect on a given system for any of the components).  

Per Claim 16: 
Parthasarathy discloses:
determine, by the processor and based on the dependency topology, whether the computing application satisfies one or more compliance standards (At least see [0021] - content of manifests of all its constituent and dependent components, considering (component binding) policy statements that might be in effect on a given system for any of the component).  

Per Claim 17: 
Parthasarathy discloses:
determines whether the computing application satisfies the one or more compliance standards by determining whether the dependencies among the one or more computing objects satisfy the one or more compliance standards (At least see [0021] - content of manifests of all its constituent and dependent components, considering (component binding) policy statements that might be in effect on a given system for any of the component).  

Per Claim 18: 
Parthasarathy discloses:
determines whether the computing application satisfies the one or more compliance standards during a development stage of the computing application or prior to a runtime stage of the computing application (At least see [0008] - application manifest as well as the deployment manifest can be made available throughout the lifecycle of the deployed application--including at runtime--which assists in consistent manipulation of the customized application).  

Per Claim 19: 
Parthasarathy discloses:
an edit made to the one or more declarative deployment manifests, wherein the processor builds the dependency topology based on detecting the edit, and wherein the processor determines whether the computing application satisfies the one or more compliance standards based on building the dependency topology (At least see [0020] - A component identity comprises the component name, version, and public key token. An application identity can similarly be derived. An application identity is a path through the dependency graph of an application or deployment (i.e., a component that customizes one or more applications establishes a name resolution scope around the applications and other components that it and its applications contain), represented as an ordered list of the component identities of the components along that path. The last component on that path is usually an application).

Claim Rejections – 35 USC §103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy et al. (US PG-PUB. No. 2005/0091259 A1 herein after Parthasarathy) in view of Fosback et al. (US PG-PUB. No. 2013/0055211 A1 herein after Fosback).

Per Claim 6: 
Parthasarathy sufficiently discloses the system as set forth above, but Parthasarathy does not explicitly disclose: a transmitter component that transmits, to a computing device associated with a developer of the computing application, a compliance report indicating whether the computing application satisfies the one or more compliance standards.

However, Fosback discloses: 
a transmitter component that transmits, to a computing device associated with a developer of the computing application, a compliance report indicating whether the computing application satisfies the one or more compliance standards (At least see [0007] - If the server determines that the application cannot be pre-qualified based on application description, the server can send the client a message indicating errors in the pre-qualification process and prevent the client from uploading the application for approval and distribution). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fosback into Parthasarathy’s invention because Fosback’s teaching would provide a method implementing the automated pre-qualification process can detect possible use of deprecated libraries, classes, or functions, and notify the developer that the application program, although working now, may break in a future release of the platform. The developer can thus take cautionary measures (e.g., by using another functionally similar library, class, or function) to make the application program more robust before submitting the full application for final approval (please see [0006).

Per Claim 13: 

Parthasarathy sufficiently discloses the method as set forth above, but Parthasarathy does not explicitly disclose: transmitting, by the device and to a computing device associated with a developer of the computing application, a compliance report indicating whether the computing application satisfies the one or more compliance standards.
  
However, Fosback discloses: 
transmitting, by the device and to a computing device associated with a developer of the computing application, a compliance report indicating whether the computing application satisfies the one or more compliance standards (At least see [0007] - If the server determines that the application cannot be pre-qualified based on application description, the server can send the client a message indicating errors in the pre-qualification process and prevent the client from uploading the application for approval and distribution). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fosback into Parthasarathy’s invention because Fosback’s teaching would provide a method implementing the automated pre-qualification process can detect possible use of deprecated libraries, classes, or functions, and notify the developer that the application program, although working now, may break in a future release of the platform. The developer can thus take cautionary measures (e.g., by using another functionally similar library, class, or function) to make the application program more robust before submitting the full application for final approval (please see [0006).

Per Claim 20: 
Parthasarathy sufficiently discloses the method as set forth above, but Parthasarathy does not explicitly disclose: transmit, by the processor and to a computing device associated with a developer of the computing application, a compliance report indicating whether the computing application satisfies the one or more compliance standards.
However, Fosback discloses: 
transmit, by the processor and to a computing device associated with a developer of the computing application, a compliance report indicating whether the computing application satisfies the one or more compliance standards (At least see [0007] - If the server determines that the application cannot be pre-qualified based on application description, the server can send the client a message indicating errors in the pre-qualification process and prevent the client from uploading the application for approval and distribution). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fosback into Parthasarathy’s invention because Fosback’s teaching would provide a method implementing the automated pre-qualification process can detect possible use of deprecated libraries, classes, or functions, and notify the developer that the application program, although working now, may break in a future release of the platform. The developer can thus take cautionary measures (e.g., by using another functionally similar library, class, or function) to make the application program more robust before submitting the full application for final approval (please see [0006).



10.	Claims 7  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy et al. (US PG-PUB. No. 2005/0091259 A1 herein after Parthasarathy) in view of Chaganti et al. (US PG-PUB. No. 2019/0303213 A1 herein after Chaganti).
Per Claim 7: 
Parthasarathy sufficiently discloses the system as set forth above, but Parthasarathy does not explicitly disclose: dependency component builds the dependency topology by textually parsing the one or more declarative deployment manifests.
However, Chaganti discloses: 
dependency component builds the dependency topology by textually parsing the one or more declarative deployment manifests (At least see [0052] - deployment manifest repository parser (214) parses data stored in the deployment manifest repository (222) to obtain configuration actions and/or dependency data).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chaganti into Parthasarathy’s invention because Chaganti teaches an advantageous technique which initiate a request for obtaining configuration manifest for prospective deployment, wherein manifests are identified based on the deployment and a deployment manifest repository; a dependency graph of tasks of the manifests is generated; the tasks are ordered using the generated dependency graph; a deployment script is generated using the ordered tasks, and configuration of the distributed device is initiated using the deployment script (please see [0005]).

Per Claim 14: 

Parthasarathy sufficiently discloses the method as set forth above, but Parthasarathy does not explicitly disclose: textually parsing, by the device, the one or more declarative deployment manifests.  
However, Chaganti discloses: 
textually parsing, by the device, the one or more declarative deployment manifests (At least see [0052] - deployment manifest repository parser (214) parses data stored in the deployment manifest repository (222) to obtain configuration actions and/or dependency data).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chaganti into Parthasarathy’s invention because Chaganti teaches an advantageous technique which initiate a request for obtaining configuration manifest for prospective deployment, wherein manifests are identified based on the deployment and a deployment manifest repository; a dependency graph of tasks of the manifests is generated; the tasks are ordered using the generated dependency graph; a deployment script is generated using the ordered tasks, and configuration of the distributed device is initiated using the deployment script (please see [0005]).  

CONCLUSION
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        11/18/2022